DLD-302                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 14-1439
                                ___________

                     UNITED STATES OF AMERICA

                                      v.

                          RODNEY BOOMER,
                                       Appellant
                 ____________________________________

               On Appeal from the United States District Court
                   for the Middle District of Pennsylvania
                    (D.C. Crim. No. 3-06-cr-00059-001)
                 District Judge: Honorable Edwin M. Kosik
                ____________________________________

                   Submitted for Possible Summary Action
              Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 July 10, 2014
          Before: SMITH, HARDIMAN and COWEN, Circuit Judges

                        (Opinion filed: July 30, 2014)
                                 _________

                                 OPINION
                                 _________


PER CURIAM
       Rodney Boomer, a federal prisoner proceeding pro se, appeals from the District

Court’s dismissal of his “First Amendment petition.” For the following reasons, we will

summarily affirm.1

       Boomer pleaded guilty in the United States District Court for the Middle District

of Pennsylvania to drug-related charges and was sentenced to a term of imprisonment.

After an unsuccessful direct appeal, Boomer challenged his conviction and sentence in a

motion pursuant to 28 U.S.C. § 2255, which was denied on the merits. See Dkt. No. 234.

This Court upheld that ruling in C.A. No. 13-2514.

       Boomer then filed a document entitled “First Amendment Petition” with the

District Court. In it, he contended that his rights pursuant to the Fifth and Sixth

Amendments were violated during his trial. He also alleged prosecutorial misconduct.

He requested that the District Court grant him relief in the form of, inter alia, vacating his

conviction and sentence, dismissing the indictment and charges, and releasing him from

incarceration. The District Court found that this document was, in effect, a § 2255

motion. Because Boomer’s previous § 2255 motion was denied, the District Court

dismissed the instant motion as an unauthorized second or successive motion pursuant to

28 U.S.C. § 2255(h). Boomer timely appealed.




1
  We have jurisdiction to hear this appeal pursuant to 28 U.S.C. § 1291. We may
summarily affirm a decision of the District Court if the appeal does not raise a substantial
issue. 3d Cir. LAR 27.4; I.O.P. 10.6.

                                              2
       Upon review, we conclude that the District Court correctly denied Boomer’s

petition for relief. The appropriate avenue for a federal petitioner to challenge the

validity of his conviction and sentence is § 2255. See In re Dorsainvil, 119 F.3d 245, 249

(3d Cir. 1997). If a petitioner’s previous § 2255 motions were denied, he must first seek

authorization to file a second or successive § 2255 motion pursuant to §§ 2244 and

2255(h).

       In the instant matter, Boomer sought to challenge the validity of his federal

conviction. The District Court correctly determined that the proper vehicle for raising

such a claim is a motion pursuant to § 2255. Because his previous § 2255 motion was

denied, he was required to first seek authorization to file a second or successive § 2255

motion pursuant to §§ 2244 and 2255(h). Accordingly, we discern no error in the District

Court’s dismissal of Boomer’s petition. There being no substantial question presented on

appeal, we will summarily affirm. Boomer’s motions for leave to amend his response on

appeal are granted, and we have considered his amended arguments in reaching our

decision.




                                              3